Citation Nr: 0945252	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-37 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for mechanical low back pain with traumatic 
arthritis of the thoracic spine at T1 (hereinafter referred 
to as "back disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to 
February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in January 2008 at the Nashville RO.  The 
appellant testified at that time and the hearing transcript 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an evaluation in excess of 10 percent 
disabling for a back disability.

Careful review of the claims folder reveals a Return to 
Work/School Notification dated in April 2008 and completed by 
a practitioner at the Blanchfield Army Community Hospital 
indicating that the Veteran was suffering from chronic low 
back pain and that he could not return to work until May 12, 
2008.  However, the most recent medical records regarding 
treatment at Blanchfield Army Medical Community Hospital 
associated with the claims folder are dated in December 2007.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2009).  
Accordingly, the AMC should attempt to obtain all available 
treatment records regarding the Veteran from the Blanchfield 
Army Community Hospital that are dated since December 2007.

The most recent VA examination evaluating the Veteran's back 
disability was performed in February 2008.  Since that time, 
in a practitioner's note, dated in April 2008, the Veteran 
was noted to suffer from chronic low back pain necessitating 
a leave of absence from work until May 12, 2008.  The Board 
notes that this note indicates a worsening in the Veteran's 
condition and, as such, the Board has no discretion and must 
remand this matter to afford the Veteran an opportunity to 
undergo a contemporaneous VA examination to assess the 
current nature, extent and severity of his back disability.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

In addition, in a statement dated in May 2008, the Veteran 
reported that he had to resign his job at the United States 
Postal Service due to his service-connected back pain.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a total disability based on individual unemployability 
(TDIU) claim is part of a claim for a higher rating when such 
claim is raised by the record or asserted by the Veteran.  
The Court further held that when evidence of unemployability 
is submitted at the same time that the Veteran is appealing 
the initial rating assigned for a disability, the claim for 
TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.  Id.

Here, the Veteran raised the issue of entitlement to TDIU as 
a component of his claim for a higher initial evaluation at 
the time that he was challenging the initial disability 
rating of the grant of service connection for mechanical low 
back pain with traumatic arthritis of the thoracic spine at 
T1.  Therefore, the appellant's claim of TDIU is part and 
parcel with the original claims and is properly before the 
Board.

The law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2009).  Consideration may be given to a Veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his or her age or the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

If, however, a Veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), 
rating boards should refer to the Director, Compensation and 
Pension Service for extra-schedular consideration all cases 
where the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of service- 
connected disability.  38 C.F.R. § 4.16(b).  See also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b) (2009).  
The Board notes that there is some competent evidence of 
record that the Veteran is unable to secure and follow a 
substantially gainful occupation due to his service-connected 
disabilities, such that a referral of the TDIU claim for 
extraschedular consideration is appropriate under 38 C.F.R. 
§ 4.16(b) (2009).  

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. § 
3.341(a) (2009); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).

To date, the Veteran has not been afforded a VA medical 
examination regarding whether his service-connected 
disabilities, either alone or in aggregate, prevent the 
Veteran from securing or following a substantially gainful 
occupation.  The Veteran has submitted evidence that he is no 
longer employed and has indicated that he can no longer work 
due to his service-connected disabilities.  As such, the 
Board must remand this claim for the Veteran to be afforded a 
VA medical examination.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  After securing the proper 
authorization, request treatment records 
pertaining to the Veteran from 
Blanchfield Army Community Hospital.  Any 
additional pertinent records identified 
by the appellant during the course of the 
remand should also be obtained, following 
the receipt of any necessary 
authorizations from the appellant, and 
associated with the claims file.

2.  After completion of the above, the 
Veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of his back 
disability.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  All indicated 
tests and studies should be performed.  
The examiner must comment on the 
orthopedic and neurological 
manifestations of the Veteran's back 
disability.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached in a legible report.

3.  Schedule the Veteran for an 
examination to determine the impact of 
his service-connected disabilities on his 
employability.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should discuss 
all impairment and/or symptoms caused by 
the Veteran's service-connected 
disabilities and state the impact that 
these symptoms and/or impairment have on 
his ability to work.  A complete 
rationale for all opinions expressed 
should be provided.

4.  If the Veteran is found to be unable 
to secure or follow a substantially 
gainful occupation due to his service-
connected disabilities and does not meet 
the schedular criteria set forth in 
38 C.F.R. § 4.16(a), refer the claim to 
the Chief Benefits Director of VA's 
Compensation and Pension Service for 
consideration of a TDIU on an 
extraschedular basis pursuant to 
38 C.F.R. § 4.16(b).

5.  Thereafter, the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted 
in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

